Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Arguments/Remarks Made in an Amendment, filed 02/09/2021, with respect to the rejections of claims 1, 2, and 4 under U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of US20170225680 to Huang et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4 rejected under 35 U.S.C. 103 as being unpatentable over US20170225680 to Huang et al. (hereinafter Huang) in view of  US20110309983 to Holzer et al. (hereinafter Holzer) and in further view of US20100235095 to Smitherman (hereinafter Smitherman).

Regarding Claim 1, Huang discloses:
“A method performed by a missile launch detector mounted on an aircraft for continuous determination of a distance between a mobile airborne infra-red receiver on a known trajectory and a stationary ground transmitter producing infra-red emissions” (Fig. 1, steps 102, 104, 106; para 0005 – “a method of recognizing an obstacle (interpreted as missile launch or infra-red transmitter, added by examiner) is provided. The method comprises: receiving, with aid of a passive infrared sensor (interpreted as missile launch detector, added by examiner) on board a movable object, one or more heat signals (interpreted as infra-red emissions, added by examiner) from the obstacle (i.e. stationary ground transmitter, added by examiner); calculating, with aid of a processor, a distance from the movable object to the obstacle based on data from the passive infrared sensor”; para 0031 – “For example, a movable object may be a mobile phone, a watch, an unmanned aerial vehicle (UAV)”; para 0033 – “In step 102, one or more heat signals from the obstacle may be received. Infrared radiation may also be referred to as a heat signal herein. All obstacles may have an infrared radiation energy associated with it. All obstacles may emit or reflect infrared radiation. In some instances, infrared radiation emitted or reflected from an obstacle may be received with aid of infrared (IR) sensors);
“said transmitter being observed by said airborne infra-red receiver following a line of sight of variable direction upon movement of said airborne infra-red receiver” (para 0040 – “In step 104, the obstacle (interpreted as transmitter, added by examiner) may be recognized based on the heat signal that is received in step 102”; para 0048 – “a relative position of the movable object to the obstacle may be determined, e.g., based on a direction of mounting of the PIR sensor (i.e. line of sight of variable direction, added by examiner) … and a distance to the obstacle. One or more processors may determine which PIR sensor is generating an output signal and central axis of each of the PIR sensors, or a direction which the PIR sensors are mounted may be predetermined”; para 0108 – “line-of-sight may or may not be required for communications”). 
Huang is silent on:
“implementing a digital terrain model which is representative of terrain on which said stationary transmitter is found and which indicates a maximum elevation and a minimum elevation of this terrain, wherein implementing the digital terrain model includes determining a maximum distance value and a minimum distance value, for each of a plurality of successive positions of said airborne infra-red receiver for the entirety of its trajectory, and defining a range of distance values in which the real value of the distance between said airborne infra-red receiver and said transmitter in the corresponding position of said airborne infra-red receiver is found; at each of said successive positions of said airborne infra-red receiver, measuring the value of the azimuth angle and the value of the elevation angle of the corresponding direction of said line of sight; for each of a plurality of points of the part of said digital terrain model included in each of said ranges of distance values obtained in said implementing a digital terrain model, calculating a theoretical distance between said point and said airborne infra-red receiver, as well as the values of a theoretical azimuth angle and a theoretical elevation angle of the direction of said theoretical distance; comparing the results of the measured values of the azimuth angle and the elevation angle to the results of the 
However, Holzer in the same field of endeavor discloses:
“implementing a digital terrain model which is representative of terrain on which said stationary transmitter is found” (Fig. 4, para 0024 – “The diagram 100 demonstrates the aircraft 52 flying over mountainous terrain 102, in accordance with the same Cartesian coordinate system 56 in the examples of FIGS. 2 and 3. Thus, the diagram 100 illustrates a two-dimensional view of the aircraft 52 over the mountainous terrain 102 in the YZ-plane. The diagram 100 also includes the emitter 54 located on the mountainous terrain 102” );
“which indicates a maximum elevation and a minimum elevation of this terrain” (Figs. 4, 7, 8; para 0081 – “This iterative technique steps along the rays defined above until a point on the ray is found that is below the Earth's elevation. To choose a starting point, the ray is first intersected with an ellipsoid that corresponds to a maximum elevation of the terrain of Earth's surface”);  
“wherein implementing the digital terrain model includes determining a maximum distance value and a minimum distance value, for each of a plurality of successive The diagram 300 demonstrates the aircraft 52 flying over mountainous terrain 302, in accordance with the same Cartesian coordinate system 56 in the examples of FIGS. 2 and 3. Thus, the diagram 300 illustrates a two-dimensional view of the aircraft 52 over the mountainous terrain 302 in the YZ-plane (interpreted as the plurality of successive positions of the airborne infra-red receiver, added by examiner). The diagram 300 also includes the emitter 54 located on the mountainous terrain 302 ”; para 0066 – “The diagram 250 also demonstrates a three-dimensional LOP 254 emanating from the aircraft 52 to the emitter 54 and a cone of uncertainty 256 that substantially surrounds the three-dimensional LOP 254. As an example, the cone of uncertainty 256 (cone of uncertainty is interpreted as defining all the possible distances between the ground transmitter 54 and the airborne receiver 52, added by examiner) can be based on the addition of the first uncertainty angle θUNC to the azimuth angle θ and the second uncertainty angle DAUNC to the depression angle DA of the three-dimensional LOP 254 (a cone of uncertainty is interpreted as surrounding the three-dimensional LOP, or line-of-sight; the cone of uncertainty can be based on the addition of the first uncertainty angle θUNC to the azimuth angle θ and the second uncertainty angle DAUNC to the depression angle DA of the three-dimensional LOP, added by examiner). Therefore, the error region calculation component 160 can be configured to generate a three-dimensional error region 258 based on an intersection of the cone of uncertainty 256 with the DTED data that represents the mountainous terrain 252. As a result, the three-dimensional error region 258 can provide a better indication of the error region within which the emitter 54 is located.”);
“at each of said successive positions of said airborne infra-red receiver, measuring the value of the azimuth angle and the value of the elevation angle of the corresponding direction of said line of sight” (Fig. 6; para 0063 – “FIG. 6 illustrates an example diagram 200 of generating an error region in accordance with an aspect of the invention. The diagram 200 includes the aircraft 52 and a three-dimensional LOP 202 (interpreted as a line-of sight, added by examiner) emanating from the aircraft 52 to the emitter 54 on the Earth's surface 204. As an example, the three-dimensional LOP 202 can be determined by the LOP calculation component 14 based on the phase information PH of one or more signals having been provided from the emitter 54 and received at the antenna array 12. The LOP calculation component 14 can provide an azimuth angle θ … and depression angle DA … (i.e. the elevation angle, added by examiner) of the three-dimensional LOP 202 to the fix calculation component 152 for determination of the fix corresponding to the estimate of the location of the emitter 54 on the Earth's surface 204”; para 0064 – “the addition of first uncertainty angle θUNC to the azimuth angle θ and the second uncertainty angle DAUNC to the depression angle DA can generate a cone of uncertainty”; para 0066 – “, the cone of uncertainty 256 can be based on the addition of the first uncertainty angle θUNC to the azimuth angle θ and the second uncertainty angle DAUNC to the depression angle DA of the three-dimensional LOP 254”);
“for each of a plurality of points of the part of said digital terrain model included in each of said ranges of distance values obtained in said implementing a digital terrain model, calculating a theoretical distance between said point and said airborne infra-red receiver, as well as the values of a theoretical azimuth angle and a theoretical elevation angle of the direction of said theoretical distance” (para 0005 – “The system also includes a LOP calculation component configured to calculate a three-dimensional LOP to the emitter that includes an azimuth angle and a depression angle based on phase information associated with the at least one signal. The system also includes a geolocation calculation component configured to calculate the three-dimensional geolocation of the emitter based on an intersection of the three-dimensional LOP with DTED associated with the Earth's surface”; para 0018 – “the three-dimensional LOP calculation component can be configured to determine a plurality of three-dimensional lines-of-position (LOPs), such as from multiple positions of a single aircraft or from multiple aircraft. Thus, the geolocation calculation component can be configured to generate a three-dimensional error ellipsoid based on the plurality of three-dimensional LOPs, with the error region being defined based on an intersection of the error ellipsoid with the Earth's surface (e.g., the DTED”; para 0084 – “each of the three-dimensional LOPs 304 has a separate respective azimuth angle θ and depression angle DA”;
“comparing the results of the measured values of the azimuth angle and the elevation angle to the results of the theoretical values of the azimuth angle and the theoretical The geolocation calculation component 150 includes a fix calculation component 152. The fix calculation component 152 receives the azimuth angle θ and depression angle DA of a three-dimensional LOP (e.g., the three dimensional LOPs 58 and/or 104) and generates an estimate of the geolocation of the emitter 54 based on an intersection of the three-dimensional LOP with the DTED (interpreted as comparing the results of measured values and theoretical, or calculated values, added by examiner). In the example of FIG. 5, the DTED is demonstrated as being provided from digital terrain elevation data source 154, which can correspond to a memory that stores the DTED or a data receiver that receives the DTED for processing by the fix calculation component 152.”; para 0047 – “The A and W matrices and the e vector can be filled by the IWLSA 158 with azimuth angles θ, with cone angles φ, with depression angles DA, with any number of complete pairs of three-dimensional direction-finding measurements, and/or with any combination of complete and incomplete pairs of measurements based on whatever model and corresponding derivatives are appropriate for the collection of observations.”; para 0049 – “The matrix W can be defined by the IWLSA 158 in a variety of ways. Depending on how the matrix W is constructed, the estimate {circumflex over (x)} can take on various properties, such as minimum variance, unbiased, and a variety of others. The matrix W can have a direct effect on a resulting error region, as described in greater detail below, that can surround the estimate for x.”);
“determining that a progression of the real distance between the airborne infra-red receiver and the transmitter, while said airborne infra-red receiver moves along its The diagram 300 demonstrates the aircraft 52 at several points in a flight path over the mountainous terrain 302 (i.e. progression of the real distance, added by examiner), with a three-dimensional LOP 304 emanating from the aircraft 52 to the emitter 54 at each point of the flight path. Each of the three-dimensional LOPs can be separately determined by the LOP calculation component 14, such that each of the three-dimensional LOPs 304 has a separate respective azimuth angle θ and depression angle DA (i.e. progression of the theoretical calculated distance, added by examiner). … While the example of FIG. 8 demonstrates the single aircraft 52 generating the plurality of three-dimensional LOPs 304, it is to be understood that the three-dimensional LOPs 304 can each be generated by separate respective aircraft, or a combination of multiple aircraft generating multiple three-dimensional LOPs 304).
Holzer does not explicitly teach “for which the results of the values of the theoretical azimuth angle and the theoretical elevation angle are respectively the closest of the results of the measured azimuth angle and the elevation angle of said line of sight”.
However, Holzer teaches (para 0068 – “The confidence associated with the probability that the emitter 54 resides within the error region ER can be adjusted based on the dimensions of the error region ER. For example, for a 95% confidence error region (interpreted as close results, added by examiner)”; para 0093 – “To determine line segments that lie on the intersection of the three-dimensional error region 306 with the terrain, the error region calculation component 160 searches for intersection points using posts that form triangles in the Earth's terrain. For each such post, the adjacent post is considered in both latitude and longitude. These three posts form a triangle on the terrain of Earth's surface. … These two points define a line segment, and all such line segments found in this manner enclose the three-dimensional error region 306 on the terrain of Earth's surface. This technique can define disconnected regions that lie within the 95% probability error region”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang as taught by Holzer in order to incorporate the limitation of comparing the results of the measured values of the azimuth angle and the elevation angle to the results of the theoretical values of the azimuth angle and the theoretical elevation angle for which the results of the values of the theoretical azimuth angle and the theoretical elevation angle are respectively the closest of the results of the measured azimuth angle and the elevation angle of said line of sight (emphasis added by examiner) for the benefit that the 95% probability error region falls under the “closest of the results” category and have less error (Holzer, para 0068, 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed by Huang, as taught by Holzer, to implement a digital terrain model into the method of continuous determining the distances, including the line-of sight, in order to improve the safety of 
Huang discloses using the infrared sensor to locate the “obstacle” emitting infrared radiation. Holzer discloses using the array of antennas detecting the RF radiation from the source of radiation. Further, Smitherman discloses that using IR radiation and RF radiation to detect the distance to the emission source can complement each other (para 0068 – “The attitude can be provided by the AMUs associated with the system. Digital terrain models (DTMs) or Digital surface models (DSMs) can be created from information obtained using a LIDAR module 118. LIDAR is similar to the more familiar radar, and can be thought of as laser radar. In radar, radio waves are transmitted into the atmosphere that scatters some of the energy back to the radar's receiver. LIDAR also transmits and receives electromagnetic radiation, but at a higher frequency since it operates in the ultraviolet, visible and infrared region of the electromagnetic spectrum. In operation, LIDAR transmits light out to a target area. The transmitted light interacts with and is changed by the target area. Some of this light is reflected/scattered back to the LIDAR instrument where it can be analyzed. The change in the properties of the light enables some property of the target area to be determined. The time for the light to travel out to the target area and back to LIDAR device is used to determine the range to the target.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, provided for locating threats 

Regarding Claim 2, the reference of Huang discloses:
“A missile launch detector for an aircraft, the missile launch detector comprising: an infra-red detector configured to detect a land-based infra-red emission, and computer hardware programmed to, at least:” (para 0007 – “an apparatus for detecting an obstacle (interpreted as a missile launch detector, added by examiner) is provided. The apparatus comprises: a passive infrared sensor on board a movable object, said passive infrared sensor configured to receive one or more heat signals from the obstacle; and one or more processors (i.e. computer hardware, added by examiner), collectively or individually configured to: calculate a distance from the movable object to the obstacle based on data from the passive infrared sensor”).
The reference of Huang is silent on:
“indicate the direction of a line of sight under which said infra-red detector observes said infra-red emission, calculate values of an azimuth angle and an elevation angle for the direction of said line of sight; implement a digital terrain model which is representative of terrain on which said land- based infra-red emission is found and which indicates a maximum height and a minimum height of said terrain; calculate a minimum distance value and a maximum distance value between which the real value 
However, the reference of Holzer discloses:
  “indicate the direction of a line of sight under which said infra-red detector observes said infra-red emission” (Fig. 6; para 0063 – “FIG. 6 illustrates an example diagram 200 of generating an error region in accordance with an aspect of the invention. The diagram 200 includes the aircraft 52 and a three-dimensional LOP 202 (i.e. line of sight, added by examiner) emanating from the aircraft 52 to the emitter 54 on the Earth's surface 204. As an example, the three-dimensional LOP 202 can be determined by the LOP calculation component 14 based on the phase information PH of one or more signals having been provided from the emitter 54 and received at the antenna array 12. The LOP calculation component 14 can provide an azimuth angle θ … and depression angle DA … (i.e. elevation angle, added by examiner) of the three-dimensional LOP 202 to the fix calculation component 152 for determination of the fix corresponding to the estimate of the location of the emitter 54 on the Earth's surface 204”);
“calculate values of an azimuth angle and an elevation angle for the direction of said line of sight” (para 0063 – “The LOP calculation component 14 can provide an azimuth angle θ … and depression angle DA … (i.e. elevation angle, added by examiner) of the three-dimensional LOP 202 to the fix calculation component 152 for determination of the fix corresponding to the estimate of the location of the emitter 54 on the Earth's surface 204”; para 0064 – “the addition of first uncertainty angle θUNC to the azimuth angle θ and the second uncertainty angle DAUNC to the depression angle DA can generate a cone of uncertainty”; para 0066 – “, the cone of uncertainty 256 can be based on the addition of the first uncertainty angle θUNC to the azimuth angle θ and the second uncertainty angle DAUNC to the depression angle DA of the three-dimensional LOP 254””);
“implement a digital terrain model which is representative of terrain on which said land- based infra-red emission is found” (Fig. 4, para 0024 – “The diagram 100 demonstrates the aircraft 52 flying over mountainous terrain 102, in accordance with the same Cartesian coordinate system 56 in the examples of FIGS. 2 and 3. Thus, the diagram 100 illustrates a two-dimensional view of the aircraft 52 over the mountainous terrain 102 in the YZ-plane. The diagram 100 also includes the emitter 54 located on the mountainous terrain 102” ); and
“which indicates a maximum height and a minimum height of said terrain (Figs. 4, 7, 8; para 0081 – “This iterative technique steps along the rays defined above until a point on the ray is found that is below the Earth's elevation. To choose a starting point, the ray is first intersected with an ellipsoid that corresponds to a maximum elevation of the terrain of Earth's surface”);  
“calculate a minimum distance value and a maximum distance value between which the real value of the distance between said infra-red detector and said land-based infra-red emission is found” (Fig. 8; para 0083 – “The diagram 300 demonstrates the aircraft 52 flying over mountainous terrain 302, in accordance with the same Cartesian coordinate system 56 in the examples of FIGS. 2 and 3. Thus, the diagram 300 illustrates a two-dimensional view of the aircraft 52 over the mountainous terrain 302 in the YZ-plane. diagram 300 also includes the emitter 54 located on the mountainous terrain 302 (i.e. plurality of successive positions are obvious from different points of locations of aircraft 52, added by examiner)”; para 0066 – “The diagram 250 also demonstrates a three-dimensional LOP 254 emanating from the aircraft 52 to the emitter 54 and a cone of uncertainty 256 that substantially surrounds the three-dimensional LOP 254. As an example, the cone of uncertainty 256 (i.e. defining all the possible distances between the ground transmitter 54 and the airborne receiver 52, added by examiner) can be based on the addition of the first uncertainty angle θUNC to the azimuth angle θ and the second uncertainty angle DAUNC to the depression angle DA of the three-dimensional LOP 254 (i.e. a cone of uncertainty surrounds the three-dimensional LOP, or line-of-sight; the cone of uncertainty can be based on the addition of the first uncertainty angle θUNC to the azimuth angle θ and the second uncertainty angle DAUNC to the depression angle DA of the three-dimensional LOP, added by examiner). Therefore, the error region calculation component 160 can be configured to generate a three-dimensional error region 258 based on an intersection of the cone of uncertainty 256 with the DTED data that represents the mountainous terrain 252. As a result, the three-dimensional error region 258 can provide a better indication of the error region within which the emitter 54 is located);
“calculate a plurality of theoretical intermediate distances included between said minimum distance value and said maximum distance value” (Fig. 8, where LOP or line-of –sight is element 304; terrain model is element 302; plurality of successive positions obvious from different points of 52 locations; para 0065 – “The diagram 250 demonstrates the aircraft 52 flying over mountainous terrain 252, in accordance with the same Cartesian coordinate system 56 in the examples of FIGS. 2 and 3. Thus, the diagram 250 illustrates a two-dimensional view of the aircraft 52 over the mountainous terrain 252 in the YZ-plane. The diagram 250 also includes the emitter 54 located on the mountainous terrain 252”; para 0066 – “The diagram 250 also demonstrates a three-dimensional LOP 254 emanating from the aircraft 52 to the emitter 54 and a cone of uncertainty 256 (i.e. uncertainty cone 256 defines all of the possible distances between the ground transmitter 54 and the airborne receiver 52, added by examiner) that substantially surrounds the three-dimensional LOP 254.”); 
“calculate for each of said theoretical intermediate distances, the azimuth angle and the elevation angle of the corresponding direction” (para 0005 – “The system also includes a LOP calculation component configured to calculate a three-dimensional LOP to the emitter that includes an azimuth angle and a depression angle based on phase information associated with the at least one signal. The system also includes a geolocation calculation component configured to calculate the three-dimensional geolocation of the emitter based on an intersection of the three-dimensional LOP with DTED associated with the Earth's surface.”; para 0018 – “the three-dimensional LOP calculation component can be configured to determine a plurality of three-dimensional lines-of-position (LOPs), such as from multiple positions of a single aircraft or from multiple aircraft. Thus, the geolocation calculation component can be configured to generate a three-dimensional error ellipsoid based on the plurality of three-dimensional LOPs”; para 0084 – “Each of the three-dimensional LOPs can be separately determined by the LOP calculation component 14, such that each of the three-dimensional LOPs 304 has a separate respective azimuth angle θ and depression angle DA”); and
“compare the calculated values of the azimuth angle and the elevation angle of each of said theoretical intermediate distances with the measured values of the azimuth angle and the elevation angle of the direction of said line of sight” (Fig. 5; para 0029 – “The geolocation calculation component 150 includes a fix calculation component 152. The fix calculation component 152 receives the azimuth angle θ and depression angle DA of a three-dimensional LOP (e.g., the three dimensional LOPs 58 and/or 104) and generates an estimate of the geolocation of the emitter 54 based on an intersection of the three-dimensional LOP with the DTED (interpreted as comparing the results of measured values and theoretical, or calculated values, added by examiner). In the example of FIG. 5, the DTED is demonstrated as being provided from digital terrain elevation data source 154, which can correspond to a memory that stores the DTED or a data receiver that receives the DTED for processing by the fix calculation component 152.”; para 0047 – “The A and W matrices and the e vector can be filled by the IWLSA 158 with azimuth angles θ, with cone angles φ, with depression angles DA, with any number of complete pairs of three-dimensional direction-finding measurements, and/or with any combination of complete and incomplete pairs of measurements based on whatever model and corresponding derivatives are appropriate for the collection of observations.”);
“attribute, at a plurality of time instances, the value of the theoretical intermediate distance of which the calculated values of the azimuth angle and the elevation angle are the closest of the measured values of the azimuth angle and the elevation angle of the direction of said line of sight to the distance between the infra-red detector and said land-based infra-red emission” (Fig. 8 demonstrates several distances, some of them will be intermediate, obviously taken at a plurality of time instances, since the aircraft is moving, added by examiner; para 0083 – “FIG. 8 illustrates yet another example diagram 300 of generating an error region in accordance with an aspect of the invention. The diagram 300 demonstrates the aircraft 52 flying over mountainous terrain 302, in accordance with the same Cartesian coordinate system 56 in the examples of FIGS. 2 and 3. Thus, the diagram 300 illustrates a two-dimensional view of the aircraft 52 over the mountainous terrain 302 in the YZ-plane. The diagram 300 also includes the emitter 54 located on the mountainous terrain 302”; para 0084 – “The diagram 300 demonstrates the aircraft 52 at several points in a flight path over the mountainous terrain 302, with a three-dimensional LOP 304 emanating from the aircraft 52 to the emitter 54 at each point of the flight path. Each of the three-dimensional LOPs can be separately determined by the LOP calculation component 14, such that each of the three-dimensional LOPs 304 has a separate respective azimuth angle θ and depression angle DA. Therefore, the error region calculation component 160 can be configured to generate an error region 306 as a three-dimensional error ellipsoid that can be intersected with the DTED data that represents the mountainous terrain 302. As a result, the three-dimensional error region 306 can provide an accurate indication of the error region within which the emitter 54 is located”); and 
“assimilate the progression over time of the distance between the infra-red detector and said land-based infra-red emission into a progression over time of theoretical intermediate distance for which the results of the calculated values of the theoretical azimuth angle and the theoretical elevation angle are respectively the closest of the results of the measured values of the azimuth angle and the elevation angle of said line of sight” (Fig. 8 shows changes in the 304 distance length, added by examiner; para the example of FIG. 8 demonstrates the single aircraft 52 generating the plurality of three-dimensional LOPs 304”; also see the rejection for previous limitation).  
Holzer does not explicitly teach “for which the results of the values of the theoretical azimuth angle and the theoretical elevation angle are respectively the closest of the results of the measured azimuth angle and the elevation angle of said line of sight”. 
However, Holzer teaches (para 0068 – “The confidence associated with the probability that the emitter 54 resides within the error region ER can be adjusted based on the dimensions of the error region ER. For example, for a 95% confidence error region (interpreted as close results, added by examiner”; para 0093 – “To determine line segments that lie on the intersection of the three-dimensional error region 306 with the terrain, the error region calculation component 160 searches for intersection points using posts that form triangles in the Earth's terrain. For each such post, the adjacent post is considered in both latitude and longitude. These three posts form a triangle on the terrain of Earth's surface. … These two points define a line segment, and all such line segments found in this manner enclose the three-dimensional error region 306 on the terrain of Earth's surface. This technique can define disconnected regions that lie within the 95% probability error region”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the limitation of comparing the results of the measured values of the azimuth angle and the elevation angle to the results of the for which the results of the values of the theoretical azimuth angle and the theoretical elevation angle are respectively the closest of the results of the measured azimuth angle and the elevation angle of said line of sight (emphasis added by examiner) for the benefit that the 95% probability error region falls under the “closest of the results” category and have less error (Holzer, para [0068], [0093]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang as taught by Holzer in order to incorporate the limitation of comparing the results of the measured values of the azimuth angle and the elevation angle to the results of the theoretical values of the azimuth angle and the theoretical elevation angle for which the results of the values of the theoretical azimuth angle and the theoretical elevation angle are respectively the closest of the results of the measured azimuth angle and the elevation angle of said line of sight (emphasis added by examiner) for the benefit that the 95% probability error region falls under the “closest of the results” category and have less error (Holzer, para 0068, 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed by Huang, as taught by Holzer, to implement a digital terrain model into the method of continuous determining the distances, including the line-of sight, in order to improve the safety of an aircraft, since the terrain details, such as an elevation, can block the view of the 
Huang discloses using the infrared sensor to locate the “obstacle” emitting infrared radiation. Holzer discloses using the array of antennas detecting the RF radiation from the source of radiation. Further, Smitherman discloses that using IR radiation and RF radiation to detect the distance to the emission source can complement each other (para 0068 – “The attitude can be provided by the AMUs associated with the system. Digital terrain models (DTMs) or Digital surface models (DSMs) can be created from information obtained using a LIDAR module 118. LIDAR is similar to the more familiar radar, and can be thought of as laser radar. In radar, radio waves are transmitted into the atmosphere that scatters some of the energy back to the radar's receiver. LIDAR also transmits and receives electromagnetic radiation, but at a higher frequency since it operates in the ultraviolet, visible and infrared region of the electromagnetic spectrum. In operation, LIDAR transmits light out to a target area. The transmitted light interacts with and is changed by the target area. Some of this light is reflected/scattered back to the LIDAR instrument where it can be analyzed. The change in the properties of the light enables some property of the target area to be determined. The time for the light to travel out to the target area and back to LIDAR device is used to determine the range to the target.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, provided for locating threats to an aircraft or infra-red emitters, that are located on the ground, disclosed by Huang, 

Regarding Claim 4, it is rejected on the same premises as Claim 2, since it recites analogous limitations to Claim 2 above. References of Huang, Holzer and Smitherman teach the aircraft equipped with the missile launch detector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20040174290 discloses aircraft with the plurality of missile warning sensors.
US20080074639 discloses passive determination of ground site location.
US20180017662 discloses the airborne infra-red equipment for detecting shooting from the ground.
US4954837 discloses terrain aided passive range destination.
US5969676 discloses the method for finding the ground spot position.
US5001650 discloses method and apparatus for search and tracking using IR.
US4698638 discloses dual mode target seeking system.
US20070075182 discloses directed infrared countermeasures system and method.
US20150339930 discloses dynamic aircraft threat controller manager apparatuses, methods and systems.
US20160259058 discloses laser scanning apparatus and method producing a 3D elevation model of the terrain.
US20180017662 discloses airborne equipment for detecting shootings and assisting piloting including a system supplying a LWIR/MWIR signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863